UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4744


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID KEITH STOVER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:16-cr-00030-IMK-MJA-1)


Submitted:   March 14, 2017                 Decided:   March 16, 2017


Before FLOYD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Senior Litigator, Clarksburg, West Virginia;
Kristen M. Leddy, Research & Writing Specialist, FEDERAL PUBLIC
DEFENDER OFFICE, Martinsburg, West Virginia, for Appellant. Betsy
Steinfeld Jividen, Acting United States Attorney, David J. Perri,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Keith Stover, Jr., pled guilty to possession of firearms

by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2012).

The     district    court      downwardly      departed     from     the    advisory

Sentencing Guidelines range and sentenced Stover to 36 months’

imprisonment.       On appeal, Stover contends that the court erred in

failing    to     grant    a   downward       adjustment    for    acceptance       of

responsibility.          See U.S. Sentencing Guidelines Manual § 3E1.1

(2016).    We affirm.

       Because Stover did not object to the court’s decision not to

grant the acceptance-of-responsibility reduction, our review is

for plain error.          United States v. Strieper, 666 F.3d 288, 292

(4th Cir. 2012); see Henderson v. United States, 133 S. Ct. 1121,

1126-27    (2013)       (describing   plain     error     review).         Under   the

Guidelines, a defendant is eligible for a reduction of his offense

level if he “clearly demonstrates acceptance of responsibility for

his offense.”      USSG § 3E1.1.      When determining whether a defendant

is    deserving    of    the   acceptance-of-responsibility          reduction,      a

court    considers,       among   other   factors,      whether    the     defendant

voluntarily terminated or withdrew from criminal conduct.                          USSG

§ 3E1.1 cmt. n.1(B); see United States v. Dugger, 485 F.3d 236,

240 (4th Cir. 2007) (“The decision to grant an acceptance-of-

responsibility reduction often depends on the actions of the

defendant following his or her arrest or plea.”).

                                          2
      Here, Stover did not terminate or withdraw from criminal

conduct after his arrest.     Instead, he twice drove with a revoked

license, once while intoxicated.          Stover avers that a reduction

for   acceptance   of    responsibility    was   nevertheless   warranted

because this new criminal conduct was unrelated to the offense

conduct.     We have never adopted such a rule, and we decline to

recognize one here.      The court warned Stover that engaging in any

additional    criminal   conduct   while    on   pretrial   release   would

disqualify him for the acceptance-of-responsibility reduction.

Under these circumstances, we conclude that the district court did

not plainly err in declining to grant the reduction.

      Accordingly, we affirm the district court’s judgment.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                    3